ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20—3(g) (4) and Rule 1:20-11, seeking *603the immediate temporary suspension of DONALD J. MELIADO, JR., of BAYONNE, who was admitted to the bar of this State in 1988, and good cause appearing;
It is ORDERED that DONALD J. MELIADO, JR., is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DONALD J. MELIADO, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
And it is ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DONALD J. MELIADO, JR., pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that DONALD J. MELIADO, JR., comply with Rule 1:20-20 dealing with suspended attorneys.